Exhibit 10.43

Attachment 1: TERM AND TERMINATION – ALTERNATIVE PROVISIONS

Completion and execution of any of the provisions below requires The Home Depot
Legal Department’s prior review and written approval. Absent such review and
approval, the Effective Date of the SPA shall be deemed to be the date as on
which the Service Provider affixed its signature to the Signature Page of the
SPA; the Initial Term of the SPA shall be deemed to be one (1) year unless/until
earlier terminated consistent with the SPA; the SPA shall continue in effect
following the Initial Term, unless/until terminated consistent with the SPA; and
Sections 13.3 and 13.4 of the SPA shall not be deemed modified or superseded.

TERM OF AGREEMENT:

The following language suspersedes the language in Section 2.1 of the General
Terms and Conditions if signed where indicated by an authorized representative
of both Parties:

Beginning on the date of this amended Attachment 3, the SPA shall continue in
effect for 3 (three) years(s) unless/until earlier terminated consistent with
the pertinent provisions of the SPA. Following Amended Term, the SPA shall
continue in effect unless/until terminated consistent with the pertinent
provisions of the SPA.

 

          Approval of The Home Depot Legal Department (required)     /s/ Peter
Bulger   2/28/08     Signature of Service Provider’s Authorized
Representative/Date     /s/ Jonathan Bennett   2/28/08     Signature of Home
Depot’s Authorized Representative/Date    

TERMINATION FOR CONVENIENCE:

The following language supersedes the language in Section 13.3 of the SPA if
signed where indicated by an authorized representative of both Parties:

Service Provider of Home Depot may, upon not less than One hundred eighty
(180) calendar days’ prior written notice to the other Party, terminate the SPA
at any time.

 

      Approval of The Home Depot Legal Department (required)   /s/ Peter Bulger
  2/28/08 Signature of Service Provider’s Authorized Representative/Date   /s/
Jonathan Bennett   2/28/08 Signature of Home Depot’s Authorized
Representative/Date  

Effective Date: January 2007



--------------------------------------------------------------------------------

Attachment 3: AMENDMENT OF SERVICE PROVIDER AGREEMENT

 

US Home Systems Service Provider’s Full Business Name Effective Date of this
Amendment: February 25, 2008

THIS AMENDMENT, if accepted by the Parties as evidenced by the signatures of
their authorized representatives below, will amend, as specified below, the
Service Provider Agreement (“SPA”) between The Home Depot and the Service
Provider identified above. (Capitalized terms used in this Form of Amendment to
service Provider Agreement shall have the meanings ascribed to such terms in the
SPA unless otherwise stated herein.)

¨ To change Service Provider’s name, address, or other information originally
appearing on the Face Page of the SPA to:

 

       Service Provider’s Full Business Name    Service Provider’s State of
Incorporation        Service Provider’s Primary Business Name           City   

State                     Zip

 

–                            –       –                            –      
–                            – Service Provider’s Primary Tel. No.       Service
Provider’s Primary Fax. No.       Service Provider’s Primary Mobile No. ¨ To
replace the existing in Addendum      

of the SPA with the new

     

of the SPA attached hereto

¨ To add    of the SPA attached hereto in Addendum       ¨ To incorporate the
materials attached hereto as Addendum    into the SPA. ¨ To provide notice of
(attach additional pages are necessary):      

 

 

 

 

 

x To make such other amendment(s) to the SPA as is/are described below (attach
additional pages necessary):

 

 

 

 

 

[Signature Page Follows]

Effective Date: January 2007



--------------------------------------------------------------------------------

Attachment 3: AMENDMENT OF SERVICE PROVIDER AGREEMENT

AMENDMENT OF SERVICE PROVIDER AGREEMENT – SIGNATURE PAGE

This Amendment shall not be an effective Amendment to the SPA nor binding on the
Parties in any way, unless and until this Amendment has been signed by a duly
authorized representative of each Party in the spaces provided below:

 

By:  

x    /s/ Peter Bulger

    By:  

x    /s/ Brian Hutto

(Service Provider’s Authorized Representative)     (The Home Depot’s Authorized
Representative Print Name:  

 

    Print Name:   Brian Hutto Title:  

 

    Title:   Vice President – Home Service Programs Date:  

 

    Date:   February 25, 2008 This amendment of the Service Provider Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.       SERVICE PROVIDER CO-SIGNER (IF APPLICABLE)      

x

      Print Name:  

 

      Title:  

 

      Company:  

 

Effective Date: January 2007



--------------------------------------------------------------------------------

Whereas Home Depot and US Home Systems hereby are in mutual agreement that the
Parties shall terminate the installed deck program and are forming this
amendment to the Service Provider Agreement to memorialize the method of
termination of same:

Phase I: Effective February 29, 2008 Home Depot will no longer collect deck
leads in the following markets.

 

Atlanta   Hartford   Boston   Indian Orchard Pennsylvania   New Hampshire  
Chicago   Norfolk Milwaukee   Madison   Rockford, IL   Minnesota St. Louis      

Phase II: Effective September 1, 2008 Home Depot will no longer collect deck
leads in the following markets.

 

Delaware Shores   Philadelphia   Superstore (NJ)   Villagers Hardware New Jersey
  Washington DC   Long Island   Hudson Valley New York City   Wapping/Wallkill  
 

US Home Systems agrees that it will continue to provide deck services as defined
in the current Service Provider Agreement in all markets, completing existing
projects and those projects purchased by prospective Customers in the identified
markets pursuant to the schedule above.

This Amendment applies to the termination of the installed deck program and does
not effect other programs pursuant to the Service Provider Agreement between the
parties, nor does it effect the Parties respective obligations pursuant to the
Service Provider Agreement regarding the installed deck program which are not
specifically terminated herein, including, but not limited to, US Home Systems
warranty and insurance obligations in regard to the installed deck program.